Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed May 31, 2019.

3.	Claims 1-30 have been examined and are pending with this action.

4.	The Information Disclosure Statements filed 5/31/2019, 11/7/2019, and 11/7/2019 has been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The language of claim 1 raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.
The applicant(s) claim “one or more tangible processor-readable media” but does not define within the body of the claim the hardware in which the invention runs. Thus, absent recitation of the server or some other hardware, claims 1-10 are not limited to a tangible embodiment, instead being sufficiently broad to encompass software, per se.  
The examiner encourages applicant to define within the claims the embodied features and limitations on a “non-transitory computer-readable medium”, a “computer recording medium”, or a “computer-readable device”, such as hard drives, disks, and other hardware elements.  An example of a proper format would be “a non-transitory computer-readable storage medium”; “a computer recording storage medium”, or “a computer-readable storage device”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 4-6, 8-12, 14-16, 18-22, 24-26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kish et al. (US 2018/0276807).

INDEPENDENT:
As per claim 1, Kish teaches one or more tangible processor-readable storage media embodied with instructions for executing on one or more hardware processors and circuits of a computing device a hardware processor-implemented process for providing machine learning model re-training based on distributed feedback received from a plurality of edge computing devices (see Kish, FIG. 1, Electronic Device  110-1, 110-2; Page 11, claim 13: “A non-transitory computer-readable storage medium for use in conjunction with a computer system, the computer-readable storage medium configured to store software that, when executed by the computer system, causes the electronic device to perform one or more operations”; and [0082]: “During the training, the convolutional network model may be repeatedly subjected to the training image set and retrained using a backpropagation technique, in which errors in the output from the convolutional network model may be used as feedback to adjust the parameters in the convolutional network model until the output error in the measurement results reaches some minimum level (such as 1, 5, 10, 20 or 30%)”), the hardware processor-implemented process comprising: 
transmitting, via one or more communications networks, a trained instance of a machine learning model to at least one of the plurality of edge computing devices (see Kish, [0083]: “Once a trained measurement model is available for a particular application, it can be deployed as part of the system or downloaded from the system for remote deployment (i.e., to one or more electronic devices, such as cellular telephones). When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration”); 
collecting, via the one or more communications networks, feedback data from the at least one of the plurality of edge computing devices (see Kish [0004]: “many electronic devices include imaging sensors, such as CMOS image sensors, that users and applications use to acquire images and videos”; and [0008]: “During operation, the computer system may access, in the memory, the set of reference images that include content with instances of a quantitative feature attribute and one or more feedback metrics associated with the instances of the quantitative feature attribute, where, for a given reference image in the set of reference images, the one or more feedback metrics specify at least a location of at least an instance of the quantitative feature attribute in the given reference image and a numerical value associated with at least the instance of the quantitative feature attribute. Then, the computer system may generate a machine-learning model based on the set of reference images and the one or more feedback metrics”), the feedback data including labeled observations generated by the execution of the trained instance of the machine learning model at the at least one of the plurality of edge computing devices on unlabeled observations captured by the at least one of the plurality of edge computing devices (see Kish, [0072]: “The machine-learning model may be trained using quantitative labeled data, such as one or more instances of the quantitative feature attribute and one or more associated feedback metrics in one or more reference images. Moreover, the machine-learning model may be trained using metadata associated with the reference images, such as: a location where an image was acquired, a type of source, an identifier of a particular source, an attribute of the reference image, image-quality metrics, a time of day, etc. For example, a training module executed by the computer system may perform hyper-parameter optimization in a multi-dimensional space of parameters to determine one or more machine-learning models (such as 1000 machine-learning models) based on quantitative labeled data and the metadata, so that the best performing machine-learning model(s) for particular quantitative feature attributes and/or images can be determined. Note that in some embodiments the machine-learning model(s) are trained using back propagation based on the quantitative labeled data”); 
generating a re-trained instance of the machine learning model from the trained instance using the collected feedback data (see Kish, [0072]: “The machine-learning model may be trained using quantitative labeled data, such as one or more instances of the quantitative feature attribute and one or more associated feedback metrics in one or more reference images. Moreover, the machine-learning model may be trained using metadata associated with the reference images, such as: a location where an image was acquired, a type of source, an identifier of a particular source, an attribute of the reference image, image-quality metrics, a time of day, etc. For example, a training module executed by the computer system may perform hyper-parameter optimization in a multi-dimensional space of parameters to determine one or more machine-learning models (such as 1000 machine-learning models) based on quantitative labeled data and the metadata, so that the best performing machine-learning model(s) for particular quantitative feature attributes and/or images can be determined. Note that in some embodiments the machine-learning model(s) are trained using back propagation based on the quantitative labeled data”; and [0082]: “During the training, the convolutional network model may be repeatedly subjected to the training image set and retrained using a backpropagation technique, in which errors in the output from the convolutional network model may be used as feedback to adjust the parameters in the convolutional network model until the output error in the measurement results reaches some minimum level (such as 1, 5, 10, 20 or 30%)”); and 
transmitting, via the one or more communications networks, the re-trained instance of the machine learning model to at least one of the plurality of edge computing devices (see Kish, [0083]: “Once a trained measurement model is available for a particular application, it can be deployed as part of the system or downloaded from the system for remote deployment (i.e., to one or more electronic devices, such as cellular telephones). When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration”).

As per claim 11, Kish teaches a method of providing machine learning model re-training based on distributed feedback received from a plurality of edge computing devices, the method comprising: 
transmitting, via one or more communications networks, a trained instance of a machine learning model to at least one of the plurality of edge computing devices (see Kish, [0083]: “Once a trained measurement model is available for a particular application, it can be deployed as part of the system or downloaded from the system for remote deployment (i.e., to one or more electronic devices, such as cellular telephones). When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration”); 
collecting, via the one or more communications networks, feedback data from the at least one of the plurality of edge computing devices (see Kish [0004]: “many electronic devices include imaging sensors, such as CMOS image sensors, that users and applications use to acquire images and videos”; and [0008]: “During operation, the computer system may access, in the memory, the set of reference images that include content with instances of a quantitative feature attribute and one or more feedback metrics associated with the instances of the quantitative feature attribute, where, for a given reference image in the set of reference images, the one or more feedback metrics specify at least a location of at least an instance of the quantitative feature attribute in the given reference image and a numerical value associated with at least the instance of the quantitative feature attribute. Then, the computer system may generate a machine-learning model based on the set of reference images and the one or more feedback metrics”), the feedback data including labeled observations generated by the execution of the trained instance of the machine learning model at the at least one of the plurality of edge computing devices on unlabeled observations captured by the at least one of the plurality of edge computing devices (see Kish, [0072]: “The machine-learning model may be trained using quantitative labeled data, such as one or more instances of the quantitative feature attribute and one or more associated feedback metrics in one or more reference images. Moreover, the machine-learning model may be trained using metadata associated with the reference images, such as: a location where an image was acquired, a type of source, an identifier of a particular source, an attribute of the reference image, image-quality metrics, a time of day, etc. For example, a training module executed by the computer system may perform hyper-parameter optimization in a multi-dimensional space of parameters to determine one or more machine-learning models (such as 1000 machine-learning models) based on quantitative labeled data and the metadata, so that the best performing machine-learning model(s) for particular quantitative feature attributes and/or images can be determined. Note that in some embodiments the machine-learning model(s) are trained using back propagation based on the quantitative labeled data”); 
generating a re-trained instance of the machine learning model from the trained instance using the collected feedback data (see Kish, [0072]: “The machine-learning model may be trained using quantitative labeled data, such as one or more instances of the quantitative feature attribute and one or more associated feedback metrics in one or more reference images. Moreover, the machine-learning model may be trained using metadata associated with the reference images, such as: a location where an image was acquired, a type of source, an identifier of a particular source, an attribute of the reference image, image-quality metrics, a time of day, etc. For example, a training module executed by the computer system may perform hyper-parameter optimization in a multi-dimensional space of parameters to determine one or more machine-learning models (such as 1000 machine-learning models) based on quantitative labeled data and the metadata, so that the best performing machine-learning model(s) for particular quantitative feature attributes and/or images can be determined. Note that in some embodiments the machine-learning model(s) are trained using back propagation based on the quantitative labeled data”; and [0082]: “During the training, the convolutional network model may be repeatedly subjected to the training image set and retrained using a backpropagation technique, in which errors in the output from the convolutional network model may be used as feedback to adjust the parameters in the convolutional network model until the output error in the measurement results reaches some minimum level (such as 1, 5, 10, 20 or 30%)”); and 
transmitting, via the one or more communications networks, the re-trained instance of the machine learning model to at least one of the plurality of edge computing devices (see Kish, [0083]: “Once a trained measurement model is available for a particular application, it can be deployed as part of the system or downloaded from the system for remote deployment (i.e., to one or more electronic devices, such as cellular telephones). When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration”).

As per claim 21, Kish teaches a system for providing machine learning model re-training based on distributed feedback received from a plurality of edge computing devices, the system comprising: 
a communications interface configured to transmit, via one or more communications networks, a trained instance of a machine learning model to at least one of the plurality of edge computing devices (see Kish, [0008]: “This computer system may include: an interface circuit that communicates, via a network, with an electronic device”; and [0083]: “Once a trained measurement model is available for a particular application, it can be deployed as part of the system or downloaded from the system for remote deployment (i.e., to one or more electronic devices, such as cellular telephones). When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration”); 
a feedback collector coupled to the communications interface and configured to collect, via the one or more communications networks, feedback data from the at least one of the plurality of edge computing devices (see Kish [0004]: “many electronic devices include imaging sensors, such as CMOS image sensors, that users and applications use to acquire images and videos”; and [0008]: “During operation, the computer system may access, in the memory, the set of reference images that include content with instances of a quantitative feature attribute and one or more feedback metrics associated with the instances of the quantitative feature attribute, where, for a given reference image in the set of reference images, the one or more feedback metrics specify at least a location of at least an instance of the quantitative feature attribute in the given reference image and a numerical value associated with at least the instance of the quantitative feature attribute. Then, the computer system may generate a machine-learning model based on the set of reference images and the one or more feedback metrics”), the feedback data including labeled observations generated by the execution of the trained instance of the machine learning model at the at least one of the plurality of edge computing devices on unlabeled observations captured by the at least one of the plurality of edge computing devices (see Kish, [0072]: “The machine-learning model may be trained using quantitative labeled data, such as one or more instances of the quantitative feature attribute and one or more associated feedback metrics in one or more reference images. Moreover, the machine-learning model may be trained using metadata associated with the reference images, such as: a location where an image was acquired, a type of source, an identifier of a particular source, an attribute of the reference image, image-quality metrics, a time of day, etc. For example, a training module executed by the computer system may perform hyper-parameter optimization in a multi-dimensional space of parameters to determine one or more machine-learning models (such as 1000 machine-learning models) based on quantitative labeled data and the metadata, so that the best performing machine-learning model(s) for particular quantitative feature attributes and/or images can be determined. Note that in some embodiments the machine-learning model(s) are trained using back propagation based on the quantitative labeled data”); and 
a machine learning model re-trainer configured to generate a re-trained instance of the machine learning model from the trained instance using the collected feedback data (see Kish, [0072]: “The machine-learning model may be trained using quantitative labeled data, such as one or more instances of the quantitative feature attribute and one or more associated feedback metrics in one or more reference images. Moreover, the machine-learning model may be trained using metadata associated with the reference images, such as: a location where an image was acquired, a type of source, an identifier of a particular source, an attribute of the reference image, image-quality metrics, a time of day, etc. For example, a training module executed by the computer system may perform hyper-parameter optimization in a multi-dimensional space of parameters to determine one or more machine-learning models (such as 1000 machine-learning models) based on quantitative labeled data and the metadata, so that the best performing machine-learning model(s) for particular quantitative feature attributes and/or images can be determined. Note that in some embodiments the machine-learning model(s) are trained using back propagation based on the quantitative labeled data”; and [0082]: “During the training, the convolutional network model may be repeatedly subjected to the training image set and retrained using a backpropagation technique, in which errors in the output from the convolutional network model may be used as feedback to adjust the parameters in the convolutional network model until the output error in the measurement results reaches some minimum level (such as 1, 5, 10, 20 or 30%)”), 
wherein the communications interface is further configured to transmit, via the one or more communications networks, the re-trained instance of the machine learning model to the at least one of the plurality of edge computing devices (see Kish, [0083]: “Once a trained measurement model is available for a particular application, it can be deployed as part of the system or downloaded from the system for remote deployment (i.e., to one or more electronic devices, such as cellular telephones). When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration”).

DEPENDENT:
As per claims 2, 12, and 22, which respectively depend on claims 1, 11, and 21, Kish further teaches wherein the feedback data further includes performance scores describing accuracy of labeled observations generated by the trained instance of the machine learning model executed at the at least one of the plurality of edge computing devices (see Kish, [0028]: “may generate the machine-learning model based on a set of reference images that include content with instances of a quantitative feature attribute and one or more feedback metrics that specify locations of the instances of the quantitative feature attribute in the reference images and numerical values associated with the instances of the quantitative feature attribute”; and [0029]: “By performing quantitative analysis of the image, this measurement technique may allow additional information to be extracted from the image. For example, the measurement result may include: a count of the number of the one or more additional instances of the quantitative feature attribute in the image; a geometric length associated with the one or more additional instances of the quantitative feature attribute in the image; and/or information specifying one or more location(s) of the one or more additional instances of the quantitative feature attribute in the image. Moreover, the accurate measurement results may facilitate additional value-added services that can be provided to users”).
As per claims 4, 14, and 24, which respectively depend on claims 1, 11, and 21, Kish further teaches wherein the unlabeled observations captured by the at least one of the plurality of edge computing devices are captured by one or more sensors communicatively coupled each of the edge computing devices (see Kish, [0016]: “Another embodiment provides an electronic device that includes an imaging sensor that captures the image and that executes a program module to perform at least some of the aforementioned operations”; and [0072]: “Moreover, the machine-learning model may be trained using metadata associated with the reference images, such as: a location where an image was acquired, a type of source, an identifier of a particular source, an attribute of the reference image, image-quality metrics, a time of day, etc. For example, a training module executed by the computer system may perform hyper-parameter optimization in a multi-dimensional space of parameters to determine one or more machine-learning models (such as 1000 machine-learning models) based on quantitative labeled data and the metadata, so that the best performing machine-learning model(s) for particular quantitative feature attributes and/or images can be determined. Note that in some embodiments the machine-learning model(s) are trained using back propagation based on the quantitative labeled data”).
As per claims 5, 15, and 25, which respectively depend on claims 5, 15, and 25, Kish further teaches wherein the unlabeled observations are derived from raw data captured by the at least one of the plurality of edge computing devices according to an input specification describing the derivation of the raw data to the unlabeled observations (see Kish, [0008]: “where, for a given reference image in the set of reference images, the one or more feedback metrics specify at least a location of at least an instance of the quantitative feature attribute in the given reference image and a numerical value associated with at least the instance of the quantitative feature attribute”; and [0072]: “Moreover, the machine-learning model may be trained using metadata associated with the reference images, such as: a location where an image was acquired, a type of source, an identifier of a particular source, an attribute of the reference image, image-quality metrics, a time of day, etc. For example, a training module executed by the computer system may perform hyper-parameter optimization in a multi-dimensional space of parameters to determine one or more machine-learning models (such as 1000 machine-learning models) based on quantitative labeled data and the metadata, so that the best performing machine-learning model(s) for particular quantitative feature attributes and/or images can be determined. Note that in some embodiments the machine-learning model(s) are trained using back propagation based on the quantitative labeled data”).
As per claims 6, 16, and 26, which respectively depend on claims 1, 11, and 21, Kish further teaches wherein the hardware processor-implemented process further comprises: transmitting, via the one or more communications networks, the input specification for the machine learning model to the at least one of the plurality of edge computing devices (see Kish, [0083]: “Once a trained measurement model is available for a particular application, it can be deployed as part of the system or downloaded from the system for remote deployment (i.e., to one or more electronic devices, such as cellular telephones). When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration”).
As per claims 8, 18, and 28, which respectively depend on claims 1, 11, and 21, Kish further teaches wherein the collecting operation comprises: collecting the feedback data, wherein the feedback data is allocated into different audience segments of the plurality of edge computing devices and/or a plurality of users (see Kish, [0082]: “The convolutional network model may be pre-trained on a quantitative training dataset. During the training, the convolutional network model may be repeatedly subjected to the training image set and retrained using a backpropagation technique, in which errors in the output from the convolutional network model may be used as feedback to adjust the parameters in the convolutional network model until the output error in the measurement results reaches some minimum level (such as 1, 5, 10, 20 or 30%)”; and [0083]: “Once a trained measurement model is available for a particular application, it can be deployed as part of the system or downloaded from the system for remote deployment (i.e., to one or more electronic devices, such as cellular telephones). When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration”).
As per claims 9, 19, and 29, which respectively depend on claims 1, 11, and 21, Kish further teaches wherein the generating operation comprises: generating a plurality of re-trained instances, wherein the re-trained instances are allocated into different audience segments of the plurality of edge computing devices and/or a plurality of users (see Kish, FIG. 1; [0083]: “When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration. The input images may then be processed by the previously trained per-application convolutional neural network to produce an output result unique to the application”).
As per claims 10, 20, and 30, which respectively depend on claims 1, 11, and 21, Kish further teaches wherein the operation of transmitting the re-trained instance comprises: transmitting a plurality of re-trained instances of a machine learning model to different audience segments of the plurality of edge computing devices and/or a plurality of users (see Kish, FIG. 1; [0083]: “When a model is deployed as part of the system, images input into the system may be analyzed using a particular machine-learning model based on a per-application configuration. The input images may then be processed by the previously trained per-application convolutional neural network to produce an output result unique to the application”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish et al. (US 2018/0276807) in view of Shivashankar et al. (US 2019/0108561).
As per claims 3, 13, and 23, which respectively depend on claims 1, 11, and 21, although Kish explicitly discloses, teaches, or in the very least suggests trained instance of the machine learning model executed at the at least one of the plurality of edge computing devices (see claim 1 rejection above), Kish does not explicitly teach wherein the feedback data further includes confidence scores describing a level of confidence associated with each labeled observation generated by the trained instance of the machine learning model.
Shivashankar teaches wherein the feedback data further includes confidence scores describing a level of confidence associated with each labeled observation generated by the trained instance of the machine learning model (see Shivashankar, [0067]: “he PIDAMS calculates a confidence score estimating performance of the trained iterative statistical models in ranking the identified anonymous shopper based on the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper in real time by cross validating the rank generated by the trained iterative statistical models for a labeled input of the generated events, the section attributes, the feedback, the conversion data, and the number of store assistants available to assist the identified anonymous shopper. A generic computer using a generic program cannot receive and store feedback on the communication initiated with the identified anonymous shopper from the assistant application on the store assistant's communication device for further iteratively ranking the identified anonymous shopper in conjunction with the conversion data in accordance with the method steps disclosed above. The accuracy of the iterative statistical models increases when sales data of the retail store is integrated with the PIDAMS, if the retail store shares the sales data. “Sales data” refers to transactional data of the retail store generated from purchases made by the identified anonymous shoppers. In an embodiment, the sales data is used to validate whether an identified anonymous shopper who needed assistance made a purchase of a selected product”, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Kish in view of Shivashankar so that the feedback data further includes confidence scores describing a level of confidence associated with each labeled observation generated by the trained instance of the machine learning model.  One would be motivated to do so because Shivashankar teaches in paragraph [0067]: “The iterative statistical models learn about the identified anonymous shopper's behaviour and consume this information in the next iterative run, thereby strengthening the machine learning recommendation algorithm executed by the PIDAMS”, emphasis added).  Furthermore, one of ordinary skill in the art would agree, Kish’s teaching in paragraph [0029]: “the accurate measurement results may facilitate additional value-added services that can be provided to users”, and paragraph [0049]: “the determination of the image context may be performed dynamically to improve a performance metric of the machine-learning model (such as accuracy of quantitative analysis)”, would also suggest something similar to a “confidence score”.

8.	Claim 7, 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kish et al. (US 2018/0276807) in view of Shivashankar et al. (US 2019/0108561).
As per claims 7, 17, and 27, which respectively depend on claims 1, 11, and 21, although Kish further teaches wherein the plurality of edge computing devices and/or a plurality of users are segmented into different audiences, Kish does not explicitly teach using a multicast transmission scheme.
Li teaches using a multicast transmission scheme (see Li, [0089]: “The SHS server 2511 can forward packets associated with the media content to one or more video head-end servers (VHS) 2514 via a network of video head-end offices (VHO) 2512 according to a multicast communication protocol”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Kish in view of Li by implementing using a multicast transmission scheme.  One would be motivated to do so because Kish teaches in paragraph [0031]: “electronic devices and/or components in a system may communicate using a wide variety of communication protocols”.


Conclusion
9.	For the reasons above, claims 1-30 have been rejected and remain pending.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
January 24, 2022